LEWIS, Specially
Concurring.
{1 I concur in the Court's decision to reverse and remand this case for further proceedings to implement the legislative intent underlying the Youthful Offender Act. The Legislature is free to alter its intentions with respect to this Act, or abolish it altogether, but this Court must apply the Act according to the expressed intent.
T2 This statute cannot be implemented in a vacuum; its provisions must be carried out according to the realities of court proceedings. As I said in CCS. v. State, No. J-2009-91 (Lewis, J., concurring):
It is the clear intention of the Legislature that otherwise qualified offenders who were seventeen (17) years old when the crime was committed be afforded an opportunity for rehabilitation. 10 0.S.Supp. 2008, § 7306-2.7a. The realities of this case show how the absolute cut-off age for youthful offender treatment, at age eighteen (18) years, five (5) months, actually defeats the intention to extend treatment efforts to offenders who are seventeen years old when the crime is committed. 10 0.8.Supp.2008, § 7306-2.9(B)(1)(@a). Appellant was seventeen when the crime was committed, but attained the age of eighteen during the legal process in which his Youthful Offender status was being determined. Indeed, when this appeal has been decided, the case will return to District Court for a determination of whether Appellant is even guilty of the charged offense. Without some judicial remedy, the happenstance of Appellant's advancing age will have deprived him in the meanwhile of any opportunity for treatment as a youthful offender ... When an Appellant attains the age of eighteen (18) while proceedings to determine his youthful offender status are pending, this fact does not give the District Court a "good cause" to believe he *743will not "reasonably complete" a plan of rehabilitation if certified as a youthful offender. The length of available rehabilitative programs seems to range from fifteen months to two years; but when otherwise qualified offenders are denied rehabilitative treatment solely because they are approaching the cut-off age of eighteen (18) years, five (5) months, the current implementation of the statute seems to frustrate, and conflict with, its underlying purpose (emphasis in original).
[ 3 The Court has now acted to implement a remedy for this statutory conflict; our intention being to ensure that a qualified youthful offender's substantive opportunity for treatment will not be defeated by the mere passage of time during the prosecution. The Legislature may now judge for itself whether the remedy crafted by this Court is consistent with its policy.